1 Reported in 262 N.W. 257.
This court having granted a writ of certiorari herein on plaintiff's petition to review a proceeding under L. 1935, c. 47, the defendant and respondent moves this court on August 29, 1935, upon the files and records herein, that plaintiff, during the pendency of this proceeding, pay to the clerk of the district court of Hennepin county the several sums of money at the time specified in order of the court below to be paid to defendant, or, in lieu thereof, that plaintiff file an adequate supersedeas bond.
Now having considered the motion and plaintiff's objection thereto, and being of the opinion that the $250 undertaking for costs is not adequate protection for defendant, who under the decision below was to be paid $250 monthly by plaintiff as a condition for having the time to redeem from the foreclosure extended; and, as the court below is perhaps without power to protect, since certiorari operates as supersedeas (State v. Noonan, 24 Minn. 124), it is ordered that plaintiff, within ten days after notice of this order, file in this court a supersedeas bond, duly approved by the court below, in the sum of $1,500, or, in lieu of such bond, pay to the clerk of the district court of Hennepin county the several sums of money specified by the order of the court below to be paid to defendant, including the payments now in default. In the event that plaintiff neither files a bond as hereby ordered nor makes the payments as herein directed within ten days from notice hereof, the writ of certiorari herein will be recalled and the decision below stand affirmed. *Page 662